C. A. 8th Cir. Motions for leave to proceed in forma pauperis and certiorari granted. Judgments vacated and cases remanded for further consideration in light of United States v. Bass, ante, p. 336.
Mr. Justice Blackmun, with whom The Chief Justice joins, dissents for the reasons stated in his dissenting opinion in United States v. Bass, supra, at 351. Mr. Justice Powell and Mr. Justice Rehnquist took no part in the consideration or decision of these motions and petitions.
Reported below: No. 70-5073, 438 F. 2d 773, No. 70-5074, 438 F. 2d 774, and No. 70-5095, 438 F. 2d 764.